Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 4th day of
June, 2014, by and between MOBILE MINI, INC., a Delaware corporation (the
“Company”), and Kelly Williams (the “Employee”). The Company and the Employee
are hereinafter collectively referred to as the “Parties”.

RECITALS

WHEREAS, the Company and the Employee previously entered into that certain
Employment Agreement dated July 15, 2013, as amended in an Amended and Restated
Employment Agreement dated February 10, 2014 (“the Employment Agreement”).

WHEREAS, the Company and Employee desire to modify the terms of the Employee’s
employment and enter into this Agreement to memorialize the terms and conditions
pursuant to which the Company will continue to engage the Employee to serve in
certain capacities as an employee of the Company;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereby represent, covenant and agree as follows:

AGREEMENT

1. Employment. The Employment Agreement is hereby amended and restated by the
terms hereof and the Company hereby agrees to continue to employ the Employee
and the Employee hereby agrees to continue to be employed by the Company upon
the terms and conditions herein set forth.

2. Term. This Agreement shall be effective for a term commencing on the date
hereof and, subject to termination under Section 5, expiring on December 31,
2014 (the “Employment Period”). Notwithstanding the previous sentence, this
Agreement, the Employment Period and the employment of the Employee hereunder
shall be automatically extended for successive one year periods upon the terms
and conditions set forth herein, with the first such automatic extension
occurring on December 31, 2014, and on each December 31st thereafter, unless
either party to this Agreement gives the other party written notice (in
accordance with Section 14) within the ninety (90) day period prior to
December 31, 2014 (or the relevant December 31st thereafter, as applicable) of
such party’s intention that the Employment Period shall expire at the close of
business on the last day of the then current Employment Period, whereupon,
unless earlier terminated in accordance with the provisions of this Agreement,
the Employment Period shall expire and this Agreement shall cease to have any
further force or effect in respect of any period thereafter. For purposes of
this Agreement, any reference to the “term” of this Agreement shall include the
original term and any extension thereof.



--------------------------------------------------------------------------------

3. Duties of the Employee.

(a) The Employee shall serve as an Executive Vice President, Operations of the
Company and the Employee agrees to perform such duties and responsibilities
customarily associated with the position, including without limitation the
duties and responsibilities as may be assigned from time to time by the Chief
Executive Officer.

(b) During the Employment Period, the Employee shall devote his normal working
time and attention to the business and affairs of the Company, and, subject to
the terms of this Section 3(b) with respect to service on the board of directors
of other entities, will not render services to any other business without the
prior written approval of the President of the Company. During his employment
hereunder, the Employee shall not, directly or indirectly, engage or participate
in any business that is competitive in any manner with the business of the
Company. Subject to obtaining the prior express consent or approval of the
President of the Company, the Employee may serve as a member of the board of
directors of other entities (other than the board of directors of a business
that is competitive with the business of the Company), provided that such
service shall not interfere with the Employee’s performance of his duties
hereunder. The Employee shall request the consent or approval of the Company’s
President of his intention to serve on the board of directors (or similar
governing body) of any company or other entity prior to commencing such service.

4. Compensation.

(a) Base Salary and Bonus. During the Employment Period, the Company agrees to
pay the Employee a base salary at the rate of $412,000 per annum or such larger
amount as the Board may from time to time determine (hereinafter referred to as
the “Base Salary”). Employee’s Base Salary shall be reviewed annually. Such Base
Salary shall be payable in accordance with the Company’s customary practices
applicable to its senior executives. In addition to the Base Salary, Employee
shall be eligible for an incentive bonus subject to the terms and conditions of
the Company’s incentive bonus plan as in effect from time to time for senior
management and as the Compensation Committee in its discretion may determine
(the “Bonus”). Employee shall receive the Quarter 2 bonus for performance in his
prior role through June 30, 2014. Effective July 1, 2014, Employee shall be
eligible under the Corporate Bonus Plan and shall receive a pro-rated 2014
annual bonus thereunder based on the amounts payable under the plan. Employee’s
target Bonus for 2014 under this plan shall be 75% of Employee’s Base Salary.

(b) Participation in Equity-Based Plans. The Employee shall be entitled to
participate in all equity-based employee benefit plans maintained from time to
time during the term of this Agreement (including, without limitation, any such
plans as may hereafter established by the Company) for the purpose of providing
compensation and/or benefits to employees of the Company including, but not
limited to, the Company’s 2006 Equity Incentive Plan (or any successor plan or
plans) and other bonus or incentive compensation plans. Employee’s annual equity
grant shall have a grant value of 125% of Employee’s Base Salary or such other
amount as approved by the Compensation Committee of the Board. Employee’s equity
grants shall be in the form of 50% restricted stock vesting over four years and
50% stock options priced at a premium to the market price at grant, vesting over
three years, or such other amounts, forms and terms as shall be approved by the
Compensation Committee of the Board. The equity awards shall be subject to the
terms and provisions of the Plan and the provisions set forth in a restricted
stock agreement or option agreement (as applicable). Employee shall receive a
promotion equity grant of $172,500 on such terms as may be approved by the
Compensation Committee of the Board.

 

2



--------------------------------------------------------------------------------

(c) Employee Benefits. The Employee shall be entitled to participate in
(including coverage for the Employee’s eligible dependents under the Company’s
medical, dental and similar welfare benefit plans as applicable) all employee
benefit plans, practices and programs maintained by the Company and made
available to employees generally including, without limitation, all retirement,
profit sharing, savings, 401(k), medical, hospitalization, disability, dental,
life or travel accident insurance benefit plans, as well as any plans, practices
and programs maintained generally for senior management including, without
limitation, any deferred compensation, supplemental medical or life insurance
plans. The Employee’s participation in such plans, practices and programs shall
be on the same basis and terms as are applicable to senior executives of the
Company generally.

(d) Other Benefits. The Company shall pay or reimburse the Employee for
reasonable and necessary expenses incurred by the Employee in connection with
his duties on behalf of the Company in accordance with the general policies of
the Company.

(e) Vacation and Sick Leave. The Employee shall be entitled to annual vacation
in the greater of three weeks or in accordance with the policies as periodically
established by the Board for other senior executives of the Company. The
Employee is also entitled to sick leave (without loss of pay) in accordance with
the Company’s policies as in effect from time to time.

5. Termination. In addition to the expiration of the term of this Agreement
pursuant to Section 2, the Employee’s employment hereunder may be terminated
under the following circumstances:

(a) Disability. The Company may terminate the Employee’s employment upon 30 days
written notice after having established the Employee’s Disability; provided that
the Company exercises reasonable efforts to accommodate such disability in
accordance with the Americans with Disabilities Act. For purposes of this
Agreement, “Disability” means a physical or mental infirmity which impairs the
Employee’s ability to perform substantially his duties for a period of ninety
(90) consecutive days. A determination of Disability shall be made by a
physician satisfactory to both the Employee and the Company, which physician’s
determination as to Disability shall be made within ten (10) days of the request
therefor and shall be binding on all parties; provided, however, that if the
Employee and the Company do not agree on a physician, the Employee and the
Company shall each select a physician and these two together shall select a
third physician, which third physician’s determination as to Disability shall be
binding on all parties. The Employee shall be entitled to the compensation and
benefits provided for under this Agreement for any period during the term of
this Agreement and prior to termination in accordance herewith relating to
Employee’s Disability. Notwithstanding anything contained in this Agreement to
the contrary, until the Termination Date specified in a Notice of Termination
(as each term is hereinafter defined) relating to the Employee’s Disability, the
Employee shall be entitled to return to his position with the Company as set
forth in this Agreement in which event no Disability of the Employee will be
deemed to have occurred.

 

3



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Employee’s employment by written notice
for “Cause.” The Company shall be deemed to have terminated the Employee’s
employment for “Cause” in the event that the Employee’s employment is terminated
for any of the following reasons: (i) the commission of an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company; (ii) material dishonesty
or willful misconduct in the performance of duties; (iii) willful violation of
any law, rule or regulation in connection with the performance of duties (other
than traffic violations or similar offenses); provided, that no act or failure
to act shall be considered willful unless done or omitted to be done in bad
faith and without reasonable belief that the action or omission was in the best
interests of the Company; or (iv) any material breach by the Employee of any
provision of this Agreement (after notice from the Company and 30 days to cure
such breach and such breach is not cured). Notwithstanding anything contained in
this Agreement to the contrary, no failure to perform by the Employee after the
Notice of Termination is given by the Company shall constitute Cause for
purposes of this Agreement.

(c) Good Reason. The Employee may terminate his employment for “Good Reason”,
provided that he gives the Company notice of such Good Reason within a
reasonable period (but, except as provided below, in no event more than 90 days)
after he has knowledge of the events giving rise to the Good Reason. For
purposes of this Agreement, “Good Reason” shall mean, without the Employee’s
consent:

(i) the assignment to Employee of material duties that are materially
inconsistent with Employee’s title and responsibilities as contemplated by
Section 3(a) of this Agreement;

(ii) a reduction in Employee’s Base Salary (provided, that an “across the board”
reduction in base salary and/or bonus opportunities affecting all of the senior
executive employees of Company (excluding the CEO for this purpose) on a
substantially similar basis shall not constitute “Good Reason”);

(iii) any material breach by the Company of any provision of this Agreement;

(iv) any purported termination of the Employee’s employment for Cause by the
Company which does not comply with the terms of Section 5 of this Agreement; or

(v) the failure of the Company to obtain an agreement, satisfactory to the
Employee, from any successor or assign of the Company to assume and agree to
perform this Agreement, as contemplated in Section 10 hereof.

 

4



--------------------------------------------------------------------------------

The Employee’s right to terminate his employment pursuant this Section 5(c)
shall not be affected by his incapacity due to physical or mental illness if
such incapacity occurs after the event or condition giving rise to the
Employee’s right to terminate his employment pursuant to this Section 5(c).

Notwithstanding anything to the contrary stated above in this Section 5(c) or
elsewhere in this Agreement, the Employee will only be treated as having Good
Reason to terminate his employment pursuant to clauses (i)—(v) if the Employee
has given Company notice and a period of at least thirty (30) days during which
it can remedy any of such conditions and, during such period, the Company fails
to remedy such condition.

(d) Voluntary Termination. The Employee may voluntarily terminate his employment
hereunder at any time upon ninety (90) day prior notice to the Company.

(e) Termination by Company Without Cause. The Company may terminate the
Employee’s employment hereunder for any reason by a written notice.

(f) Change in Control; Accelerated Vesting of Equity-Based Awards. In certain
circumstances, termination may occur following a Change in Control (as
contemplated in Section 6 hereof). For purposes of this Agreement, a “Change in
Control” shall mean any of the following events:

(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of the then
outstanding Shares of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
party thereof) maintained by (1) the Company or (2) any corporation or other
Person of which all of its voting power or its voting equity securities or
equity interest is owned, directly or indirectly, by the Company prior to such
acquisition (for purposes of this definition, a “Subsidiary”, (B) the Company or
its Subsidiaries, or (C) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined).

(ii) the individuals who, as of the date of this Agreement are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board of Directors of the Company; provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed officer as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

5



--------------------------------------------------------------------------------

(iii) the consummation of:

(A) a merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger consolidation or reorganization of
the Company where (1) the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty-one
percent (51%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owning a majority of the Voting Securities
of the Surviving Corporation, and (3) no Person other than (i) the Company,
(ii) any Subsidiary, or (iii) any employee benefit plan (or any trust forming a
part thereof) that, immediately prior to such merger, consolidation or
reorganization, was maintained by the Company, or any Subsidiary;

(B) a complete liquidation or dissolution of the Company; or

(C) the sale or disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(i) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

 

6



--------------------------------------------------------------------------------

Upon a Change in Control, and without regard to whether or not the Employee’s
employment hereunder is terminated in connection therewith, all restrictions on
any outstanding equity-based awards (including, without limitation, restricted
stock and performance stock awards) then held by the Employee shall lapse and
all performance targets and goals applicable to such awards in respect of any
past or future period shall be deemed to have been met by the Company and the
Employee, as applicable, for each period relevant to such award and all such
equity-based awards shall become and be deemed to be fully (100%) vested
immediately prior to such Change in Control, and all stock options and stock
appreciation rights granted to the Employee shall become fully (100%) vested and
shall become immediately exercisable. In the event of any conflict between this
subsection and any agreement between the Employee and the Company relating to
any outstanding award (whether now existing or hereafter entered into), the
provisions of this subsection shall prevail

(g) Notice of Termination. Any purported termination by the Company or by the
Employee shall be communicated by written Notice of Termination to the other.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which indicates the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated. For purposes of this Agreement, no such purported termination of
employment shall be effective without such Notice of Termination.

(h) Termination Date, Etc. “Termination Date” shall mean in the case of the
Employee’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:

(i) if the Employee’s employment is terminated by the Company for Cause or due
to Disability, or by the Company without Cause, the date specified in the Notice
of Termination shall be at least thirty (30) days from the date the Notice of
Termination is given to the Employee, provided that in the case of Disability
the Employee shall not have returned to the full-time performance of his duties
during such period of at least thirty (30) days; and

(ii) if the Employee’s employment is terminated for Good Reason, the date
specified in the Notice of Termination shall not be more than thirty (30) days
from the date the Notice of Termination is given to the Company.

 

7



--------------------------------------------------------------------------------

6. Compensation Upon Termination. Upon termination of the Employee’s employment
during the term of this Agreement (including any extensions thereof), the
Employee shall be entitled to the following benefits:

(a) Cause, Death or Disability; Voluntary Termination By Employee other than
Good Reason. If the Employee’s employment is terminated by the Company for Cause
or Disability or by the Employee (other than for Good Reason), or by reason of
the Employee’s death, the Company shall pay the Employee (or his estate, as
applicable) all amounts earned or accrued hereunder through the Termination Date
but not paid as of the Termination Date, including (i) Base Salary,
(ii) reimbursement for any and all monies advanced or expenses incurred in
connection with the Employee’s employment for reasonable and necessary expenses
incurred by the Employee on behalf of the Company for the period ending on the
Termination Date, (iii) unused vacation days and paid holidays as of the
termination date, (iv) any bonuses and incentive compensation which at the time
of termination is earned but unpaid under the terms and provisions of the
applicable plan, and (v) any previously earned compensation which the Employee
has deferred until separation from service (but not any other date) (including
any interest earned or credited thereon) (collectively, “Accrued Compensation”).
In addition, in connection with the termination of the Employee’s employment
hereunder by the Company for Disability or by reason of the Employee’s death,
the Company shall pay the Employee (or his estate, as applicable), on the 60th
day (except as otherwise may be required under Section 24(b) of this Agreement
if the Employee is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) following the date of
Disability or death, as the case may be, an amount (which shall be in lieu of
any target bonus or other bonus plan amount that might otherwise for any reason
be or be deemed to be payable directly or indirectly in connection with the
fiscal year in which such termination occurred, an amount equal to the product
of (I) the average of the cash bonus amounts (if any) paid by the Company to the
Employee in relation to the two fiscal years immediately preceding the year in
which such termination occurs, multiplied by (II) a fraction, the numerator is
the number of days in the year that were elapsed as of the date of the
termination of employment and the denominator is 365; provided that if such
thirty (30) day period begins in one calendar year and ends in another, the
Employee and/or his beneficiary shall not have the right to designate the
taxable year of payment. In connection with the termination of the Employee’s
employment hereunder by the Company for Disability or by reason of the
Employee’s death, all restrictions on any outstanding equity-based awards
(including, without limitation, restricted stock and performance stock awards)
then held by the Employee shall lapse and all performance targets and goals
applicable to such awards in respect of any past or future period shall be
deemed to have been met by the Company and the Employee, as applicable, for each
period relevant to such award and all such equity-based awards shall become and
be deemed to be fully (100%) vested immediately prior to such termination of
employment, and all stock options and stock appreciation rights granted to the
Employee shall become fully (100%) vested and shall become immediately
exercisable and the Company shall permit the Employee (or his estate), to
exercise the same at any time during the 90-day period following such
termination. In the event of the Employee’s death, for a period of twelve
(12) months from the date of death, the Company shall pay for COBRA benefits (or
the equivalent) for Employee’s surviving spouse and eligible dependents covered
by the Company’s group health plan at the time of Employee’s death. In the event
the Employee’s employment hereunder is terminated due to Disability, the Company
shall pay COBRA benefits (or the equivalent) for the Employee for a period of
twelve (12) months from the date of such termination. The Employee’s entitlement
to any other compensation or benefits shall be determined in accordance with the
Company’s employee benefit plans and other applicable programs and practices
then in effect.

(b) Without Cause; For Good Reason. If the Employee’s employment by the Company
is terminated by the Company prior to a Change in Control other than for Cause,
death or Disability, or by the Employee for Good Reason, or the Company has
notified the Employee pursuant to Section 2 that the Company intends to
terminate the Agreement (rather than allow the terms of the Agreement to renew
automatically), then the Employee shall be entitled to the benefits provided
below (the “Without Cause Benefits”):

(i) the Company shall pay the Employee all Accrued Compensation;

 

8



--------------------------------------------------------------------------------

(ii) the Company shall pay the Employee, as severance pay and in lieu of any
further salary for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to one (1) times the sum of (A) the Employee’s
Base Salary at the highest rate in effect at any time within the ninety (90) day
period ending on the date the Notice of Termination is given and (B) the
“Payment Amount.” For purposes of this Agreement, the term “Payment Amount”
shall mean an amount which is equal to seventy-five percent (75%) of the
Employee’s Base Salary in effect during the year in which the Termination Date
shall occur;

(iii) except as may otherwise be determined in accordance with Revenue Ruling
2008-13 (on a basis consistent in all material respects among all executive
officers whose compensation, or the deductibility thereof by the Company, is
affected by Section 162(m) of the Code or any successor provision thereto) by
the Compensation Committee at the time of grant of such equity-based award:

(A) All service-based restrictions on outstanding equity-based awards
(including, without limitation, restricted stock and performance stock awards)
then held by the Employee shall lapse;

(B) All performance targets and goals applicable to such equity-based awards in
respect of any past or future period must continue to be satisfied for each
period relevant to such award;

(C) Any equity-based award shall be paid at the time and in the form specified
in the Mobile Mini, Inc. 2006 Equity Incentive Plan or the relevant plan under
which such award is outstanding; and

(D) All stock options (including performance-based stock options) and stock
appreciation rights granted to the Employee shall become fully (100%) vested and
shall become immediately exercisable and the Company shall permit the Employee
(or his estate), to exercise the same at any time during the 90-day period
following such termination; and

(iv) for a period of twelve (12) months following such termination, the Company
shall at its expense continue on behalf of the Employee and his dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the Employee and other
members of senior management of the Company at the time Notice of Termination
was given. Post-termination medical, dental, and hospitalization coverage will
run concurrently with the COBRA coverage period. The benefits provided in this
Section 6(b)(iv) shall be no less favorable to the Employee, in terms of amounts
and deductibles and costs to him, than the coverage provided the Employee under
the plans providing such benefits at the time Notice of Termination is given.
The Company’s obligation hereunder with respect to the foregoing benefits shall
be limited to the extent that the Employee obtains any such benefits pursuant to
a subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide the Employee hereunder as
long as the aggregate coverage of the combined benefit plans is no less
favorable to the Employee, in terms of amounts and deductibles and costs to him,
than the coverage required to be provided hereunder. This Subsection (iv) shall
not be interpreted so as to limit any benefits to which the Employee or his
dependents may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Employee’s termination of employment,
including, without limitation, retiree medical and life insurance benefits.

 

9



--------------------------------------------------------------------------------

(c) Following a Change in Control. If within one year following the occurrence
of a Change of Control the Employee’s employment by the Company is terminated
either by the Company other than for Cause, death or Disability, or by the
Employee for any reason, then the Employee shall be entitled to the benefits
provided below (the “CiC Benefits” and together with Without Cause Benefits, the
“Severance Benefits”):

(i) the Company shall pay the Employee all Accrued Compensation;

(ii) the Company shall pay the Employee as severance pay and in lieu of any
further salary for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to two (2) times the sum of (A) the Employee’s
Base Salary at the highest rate in effect at any time within the ninety (90) day
period ending on the date the Notice of Termination is given or the Employee’s
Base Salary immediately prior to the Change in Control, if greater, and (B) the
Payment Amount; and

(iii) for a period of twenty-four (24) months following such termination, the
Company shall at its expense continue on behalf of the Employee and his
dependents and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the Employee at the time
Notice of Termination is given (or, if the Employee is terminated following a
Change in Control, the benefits provided to the Employee at the time of the
Change in Control, if greater). Post-termination medical, dental, and
hospitalization coverage will run concurrently with the COBRA coverage period.
The benefits provided in this subsection 6(c)(iii) shall be no less favorable to
the Employee, in terms of amounts and deductibles and costs to him, than the
coverage provided the Employee under the plans providing such benefits at the
time Notice of Termination is given or at the time of the Change in Control if
more favorable to the Employee. The Company’s obligation hereunder with respect
to the foregoing benefits shall be limited to the extent that the Employee
obtains any such benefits pursuant to a subsequent employer’s benefit plans, in
which case the Company may reduce the coverage of any benefits it is required to
provide the Employee hereunder as long as the aggregate coverage of the combined
benefit plans is no less favorable to the Employee, in terms of amounts and
deductibles and costs to him, than the coverage required to be provided
hereunder. This subsection 6(c)(iii) shall not be interpreted so as to limit any
benefits to which the Employee or his dependents may be entitled under any of
the Company’s employee benefit plans, programs or practices following the
Employee’s termination of employment, including, without limitation, retiree
medical and life insurance benefits.

 

10



--------------------------------------------------------------------------------

(d) Time of Payment; Adjustment for Taxes. The amounts provided for in Sections
6(a), 6(b)(ii), and 6(c)(ii) shall be paid on the 60th day after the Employee’s
Termination Date (except as otherwise may be required under Section 24(b) of
this Agreement if the Employee is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)). In
the event the Employee’s severance and other benefits provided for in this
Section 6 constitute “parachute payments” within the meaning of Section 280G of
the Code and, but for this subsection, would be subject to the excise tax
imposed by Section 4999 of the Code, then the Employee’s severance and other
benefits under this Section 6 will be payable either in full or in such lesser
amount as would result, after taking into account the applicable federal, state
and local income taxes and the excise tax imposed by Section 4999, in the
Employee’s receipt on an after-tax basis of the greatest amount of severance and
other benefits. All determinations to be made pursuant to this Section 6(d),
including without limitation whether partial payment or payment in full will
provide the greatest after-tax benefit to the Employee and the amount of any
such partial payment to be made, shall be made by an independent public
accounting firm selected by the Company and reasonably acceptable to the
Employee and such determinations shall be binding on the Company and the
Employee. If the payments and benefits under Section 6 are required to be
reduced, the cash severance shall be reduced first, followed by a reduction in
the accelerated vesting of any equity awards, and last by the reduction of any
other benefits.

(e) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment, benefit or other Company obligation provided for in this
Agreement by seeking other employment or otherwise and no such payment, benefit
or other Company obligation shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.

(f) Clawback. The Company shall have no obligation to make any payment to the
Employee pursuant to any provision of this Section 6 if the Employee shall be in
default of his obligations under Section 13 hereof (Covenant Not To Compete).

7. Post-Termination Assistance; Non-Disparagement. The Employee agrees that
after his employment with the Company has terminated he will provide to the
Company, upon reasonable notice from the Company, such information and
assistance in the nature of testifying and the preparation therefore as may
reasonably be requested by the Company in connection with any litigation,
administrative or agency proceeding, or other legal proceeding in which it or
any of its affiliates is or may become a party; provided, however, that the
Company agrees to reimburse the Employee for any reasonably, related expenses,
including travel expense, and shall pay the Employee a daily per diem comparable
to his Base Salary under this Agreement at time of termination (determined for
this purpose on a per diem basis by dividing such Base Salary by 230). The
Parties agree that they will not disparage or make false or defamatory comments
about the other party as to all matters. This is a material term of this
Agreement.

8. Unauthorized Disclosure. The Employee shall not make any Unauthorized
Disclosure. For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Employee without the consent of the Board to any person, other
than an employee of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Employee of
his duties as an executive of the Company or as may be legally required, of any
confidential information obtained by the Employee while in the employ of the
Company (including, but not limited to, any confidential information with
respect to any of the Company’s customers or methods of distribution) the
disclosure of which he knows or has reason to believe will be materially
injurious to the Company; provided, however, that such term shall not include
the use or disclosure by the Employee, without consent, of any information known
generally to the public (other than as a result of disclosure by him in
violation of this Section 8) or any information not otherwise considered
confidential by a reasonable person engaged in the same business as that
conducted by the Company.

 

11



--------------------------------------------------------------------------------

9. Indemnification. The Company remains subject to its standard form of
indemnification agreement for officers and directors which was entered into with
the Employee to indemnify the Employee against certain liabilities the Employee
may incur as an officer or director of the Company. A copy of that standard form
as in effect on the date of this Agreement is identified on Exhibit A to this
Agreement, and if for any reason the Company and the Employee have not
heretofore executed and delivered such an indemnification agreement, the terms
and provisions of the Company’s standard indemnification agreement are hereby
incorporated herein by reference.

10. Successors and Assigns.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and the Company shall require any successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place, but this Agreement will not otherwise
be assignable, transferable or delegable by the Company. The term “the Company”
as used herein shall include such successors.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Employee, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal personal representatives, beneficiaries, designees, executors,
administrators, heirs, distributees, devisees and legatees.

11. Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses incurred by the Employee as they become due as a result of the
Company and the Employee entering into this Agreement.

12. Assignment of Inventions.

(a) General Assignment. The Employee agrees to assign and hereby does assign to
the Company all right, title and interest in and to any inventions, designs and
copyrights made during employment by Company which relate directly to the
business of the Company.

(b) Further Assurances. The Employee shall acknowledge and deliver promptly to
the Company without charge to the Company but at its expense such written
instruments and do such other acts, as may be necessary in the opinion of the
Company to obtain, maintain, extend, reissue and enforce United States and/or
foreign letters patent and copyrights relating to the inventions, designs an
copyrights and to vest the entire right and title thereto in the Company or its
nominee. The Employee acknowledges and agrees that any copyright developed or
conceived of by the Employee during them term of the Employee’s employment which
is related to the business of the Company shall be a “work for hire” under the
copyright law of the United States and other applicable jurisdictions.

 

12



--------------------------------------------------------------------------------

(c) Excepted Inventions. As a matter of record the Employee has identified on
Exhibit B attached hereto all inventions or improvements relevant to the subject
matter of his engagement by the Company which have been made or conceived or
first reduced to practice by the Employee alone or jointly with others prior to
his engagement by the Company, and the Employee covenants that such list is
complete. If there is no such list on Exhibit B, the Employee represents that he
had made no such inventions and improvements as of the time of signing this
Agreement.

13. Covenant Not to Compete.

(a) The Employee agrees that during the term of this Agreement and for two
(2) years subsequent to termination of Employee’s employment with the Company
for any reason (the “Non-Compete Term”) the Employee shall not:

(i) Either directly or indirectly, for himself or on behalf of or in conjunction
with any other person, persons, company, firm, partnership, corporation,
business, group or other entity (each, a “Person”), engage in any business or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder or other individual, corporate, or representative
capacity, or render any services or provide any advice or substantial assistance
to any business, person or entity, if such business, person or entity, directly
or indirectly will in any way compete with the Company (a “Competing Business”).
Without limiting the generality of the foregoing, for purposes of this
Section 13, it is understood that Competing Businesses shall include any
business that is in direct competition with the Company; provided, however, that
notwithstanding the foregoing, the Employee may make passive investments in up
to four percent (4%) of the outstanding publicly traded common stock of an
entity which operates a Competing Business.

(ii) Either directly or indirectly, for himself or on behalf of or in
conjunction with any other Person, solicit any Person who is, or who is, at the
time of termination of the Employee’s employment, or has been within six
(6) months prior to the time of termination of Employee’s employment, an
employee of the Company or any of its subsidiaries for the purpose or with the
intent of enticing such employee away from the employ of the Company or any of
its subsidiaries.

(iii) Either directly or indirectly, for himself or on behalf of or in
conjunction with any other Person, solicit any Person who is, or who is, at the
time of termination of the Employee’s employment, or has been within six
(6) months prior to the time of termination of Employee’s employment, a customer
or supplier of the Company or any of its subsidiaries for the purpose or with
the intent of (A) inducing or attempting to induce such Person to cease doing
business with the Company or (B) in any way interfering with the relationship
between such Person and the Company.

 

13



--------------------------------------------------------------------------------

(b) Specific Performance; Repayment of Certain Termination Payment Amounts. The
Employee hereby acknowledges that the services to be rendered to the Company
hereunder by the Employee are of a unique, special and extraordinary character
which would be difficult or impossible for the Company to replace or protect,
and by reason thereof, the Employee hereby agrees that in the event he violates
any of the provisions of subsection 13(a) hereof, the Company shall, in addition
to any other rights and remedies available to it, at law or otherwise, be
entitled to an injunction or restraining order to be issued by any court of
competent jurisdiction in any state enjoining and restraining the Employee from
committing any violation of said subsection 13(a).

The Employee agrees that, if he breaches subsection 13(a) of this Agreement, he
shall have forfeited all right to receive any amounts payable to him pursuant to
subsection 6(b)(ii) and (iii) or subsection 6(c)(ii) and (iii), as the case may
be, and he shall promptly repay to the Company the entire amount theretofore
paid to him or to his order by reason of any of said subsections.

(c) The covenants in this Section 13 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Agreement shall thereby be reformed to reflect the same.

(d) All of the covenants in this Section 13 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Employee against the Company whether predicated
on this Agreement or otherwise shall not constitute a defense to the enforcement
by the Company of such covenants. It is specifically agreed that the period
following the termination of the Employee’s employment with the Company during
which the agreements and covenants of the Employee made in this Section 13 shall
be effective, shall be computed by excluding from such computation any time
during which the Employee is in violation of any provision of this Section 13.

(e) Notwithstanding any of the foregoing, if any applicable law, judicial ruling
or order shall reduce the time period during which the Employee shall be
prohibited from engaging in any competitive activity described in Section 13
hereof, the period of time for which the Employee shall be prohibited pursuant
to Section 13 hereof shall be the maximum time permitted by law.

14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the President with a copy to the Lead Director of the Board. All
notices and communications shall be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.

 

14



--------------------------------------------------------------------------------

15. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Employee may qualify, nor shall anything herein
limit or reduce such rights as the Employee may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Employee is otherwise entitled to receive under any plan or program
of the Company or any of its subsidiaries shall be payable in accordance with
such plan or program, except as explicitly modified by this Agreement.

16. Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Employee or others.

17. Survival. The agreements and obligations of the Company and the Employee
made in Sections 6, 8, 9, 11, 13, 17 and 18 of this Agreement shall survive the
expiration or termination of this Agreement.

18. Federal Income Tax Withholding. The Company may withhold from any
compensation and other amounts payable under this Agreement all federal, state,
city or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Arizona, without giving
effect to the conflict of law principles thereof.

20. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

21. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Unless otherwise noted, references to
“Sections” are to sections of this Agreement. The captions used in this
Agreement are designed for convenient reference only and are not to be used for
the purpose of interpreting any provision of this Agreement.

22. Entire Agreement. This Agreement (together with the Exhibits hereto and the
Employee’s indemnification agreement with the Company) constitutes the entire
agreement between the Parties and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

 

15



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same agreement.

24. Section 409A.

(a) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code. This Agreement will be administered and
interpreted in a manner consistent with this intent. The Company agrees to take
all reasonable steps to ensure that Employee shall not be subject to any
penalties with respect to any payments received hereunder. In the event that any
guidance is issued by the Internal Revenue Service, or if a judicial decision is
rendered, to the effect that arrangements similar to this Agreement do not
satisfy the requirements of Section 409A, the Company and Employee agree to take
whatever reasonable actions may be necessary at such time in order to ensure
that (i) the payments under this Agreement shall be in compliance with
Section 409A and (ii) the Employee shall not be subject to any penalty under
Section 409A with respect to his receipt of such payments.

(b) Notwithstanding anything contained herein to the contrary, any payments on
account of a termination of employment that are subject to Section 409A shall
not be made until Employee would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Employee’s separation from service shall, if Employee is a
“specified employee” within the meaning of Section 409A at the time of his
separation from service, instead be paid on the first business day after the
date that is six months following Employee’s separation from service (or
Employee’s death, if earlier).

(c) For purposes of this Agreement, each amount to be paid or benefit to be
provided to Employee pursuant to this Agreement shall be construed as a separate
identified payment for purposes of Section 409A.

(d) With respect to expenses eligible for reimbursement under the terms of the
Agreement, (i) the amount of such expenses eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year (ii) any reimbursements of such expenses shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A; provided, however that with respect to any
reimbursements for any taxes to which Employee becomes entitled under the terms
of this Agreement, the payment of such reimbursements shall be made by the
Company no later than the end of the calendar year following the calendar year
in which Employee remits the related taxes; and (iii) the right to reimbursement
is not subject to liquidation or exchange for any other benefit.

 

16



--------------------------------------------------------------------------------

25. Release and Forfeiture of Severance Benefits. The right of Employee to
receive or to retain Severance Benefits shall be in consideration for, and
subject to, (1) execution of and delivery to the Company of a release of claims
substantially in the form attached as Exhibit C to this Agreement, amended as
necessary to comply with applicable law (the “Release”) and lapse of the period
for revocation, if any, of the Release without the Release having been revoked
no later than 60 days after the Termination Date, and (2) Employee’s continued
compliance with the covenants hereof. In the event that Employee breaches any of
the Covenants, Company shall have the right to (a) terminate any further
provision of Severance Benefits not yet paid or provided, (b) seek reimbursement
from Employee for any and all such Severance Benefits previously paid or
provided to Employee, (c) recover from Employee all shares of stock of Company
the vesting of which, or the option to purchase, was accelerated by reason of
the Severance Benefits (or the proceeds therefrom, reduced by any exercise or
purchase price paid to acquire such shares), and (d) to immediately cancel all
equity awards the vesting of which was accelerated by reason of the Severance
Benefits. No Severance Benefits shall be paid until the 60th day following the
Termination Date, subject to Section 24(b) hereof.

[Signature Page follows; remainder of this page is blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Company:       MOBILE MINI, INC.   By:  

/s/ Erik Olsson

   

Erik Olsson, President and

Chief Executive Officer

Employee:    

/s/ Kelly Williams

  Kelly Williams

 

18



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Indemnification Agreement]

The form of the Company’s indemnification agreement has been filed with the
Securities and Exchange Commission as an Exhibit to the Company’s most recent
annual report on Form 10-K, and that document is incorporated by this reference.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

List of Inventions and Improvements

 

20



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Release]

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

This Confidential Separation and Release Agreement (“Agreement”) is between
Kelly Williams (“Employee”) and Mobile Mini, Inc. (the “Company”) (hereinafter
the “parties”), and is entered into as of                     . This Agreement
will not become effective until the expiration of seven (7) days from Employee’s
execution of this Agreement (the “Effective Date”).

WHEREAS, Employee has been employed by Company as an Employee Vice President and
is a party to that certain Employee Employment Agreement dated
                    , 2013 as amended by and between Company and Employee as
then in effect immediately prior to the Effective Date (the “Employment
Agreement”).

WHEREAS, the Employee’s employment with Company was terminated effective as of
                    , 20         (the “Termination Date”);

WHEREAS, Company and Employee desire to avoid disputes and/or litigation
regarding Employee’s termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and

WHEREAS, Company and Employee have agreed upon the terms on which Employee is
willing, for sufficient and lawful consideration, to compromise any claims known
and unknown which Employee may have against Company.

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Company, and the termination
thereof;

 

 

21



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with Company will
terminate upon the following terms:

1. General Release: Employee for himself or herself and on behalf of Employee’s
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES Company and any
current or former stockholders, directors, parent, subsidiary, affiliated, and
related corporations, firms, associations, partnerships, and entities, and their
successors and assigns, from any and all claims and causes of action whatsoever,
whether known or unknown or whether connected with Employee’s employment by
Company or not, which may have arisen, or which may arise, prior to, or at the
time of, the execution of this Agreement, including, but not limited to, any
claim or cause of action arising out of any contract, express or implied, any
covenant of good faith and fair dealing, express or implied, any tort (whether
intentional or released in this agreement), or under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification (WARN) Act,
the Older Workers Benefit Protection Act, or any other municipal, local, state,
or federal law, common or statutory, but excluding any claims with respect to
the Company’s obligations under the Employment Agreement, any claims relating to
vested benefits under any Company employee benefit plan (including without
limitation any such plan subject to the Employee Retirement Income Security Act
of 1974, as amended) and any claims which Employee cannot release as a matter of
applicable law. Furthermore, neither this Agreement nor the Employment Agreement
shall apply to, modify or in any way supersede obligations arising from any of
(i) the terms of directors and officers insurance or (ii) any indemnification
agreement for the benefit of the Employee as a result of the Employee’s position
as a director or officer of the Company or one of its affiliates.

2. Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against Company or any of the released
parties based upon any of the claims released in this Agreement.

3. Severance Terms: Upon the expiration of seven (7) days from Employee’s
execution of this Agreement and provided that this Agreement has become
effective in accordance with its terms, in consideration for the promises,
covenants, agreements, and releases set forth herein and in the Employment
Agreement, Company agrees to pay Employee the Severance Benefits as defined in
and pursuant to the Employment Agreement (the “Severance Benefits”).

4. Right to Revoke: Employee may revoke this Agreement by notice to Company, in
writing, received within seven (7) days of the date of its execution by Employee
(the “Revocation Period”). Employee agrees that Employee will not receive the
benefits provided by this Agreement if Employee revokes this Agreement. Employee
also acknowledges and agrees that if Company has not received from Employee
notice of Employee’s revocation of this Agreement prior to the expiration of the
Revocation Period, Employee will have forever waived Employee’s right to revoke
this Agreement, and this Agreement shall thereafter be enforceable and have full
force and effect.

5. Acknowledgement: Employee acknowledges and agrees that: (A) except as to any
Severance Benefits which remain unpaid as of the date of this Agreement, no
additional consideration, including salary, wages, bonuses or Equity Awards as
described in the Employment Agreement, is to be paid to him by Company in
connection with this Agreement; (B) except as provided by this Agreement,
Employee has no contractual right or claim to the Severance Benefits; and,
(C) payments pursuant to this Agreement shall terminate immediately if Employee
breaches any of the provisions of this Agreement.

 

22



--------------------------------------------------------------------------------

6. Non-Admissions: Employee acknowledges that by entering into this Agreement,
Company does not admit, and does specifically deny, any violation of any local,
state, or federal law.

7. Confidentiality: Employee agrees that Employee shall not directly or
indirectly disclose the terms, amount or fact of this Agreement to anyone other
than Employee’s immediate family or counsel, bankers or financial advisors,
except as such disclosure may be required for accounting or tax reporting
purposes or as otherwise may be required by law.

8. Nondisparagement: Each party agrees that it will not make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices or conduct of the other including, in the case of
Company, its employees, directors and stockholders.

9. Acknowledgement of Restrictions; Confidential Information: Employee
acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement
and the Employee Innovations and Proprietary Rights Assignment Agreement between
Employee and Company (the “Proprietary Rights Agreement”). Employee acknowledges
and reaffirms Employee’s obligation to continue abide fully and completely with
all post-employment provisions of the Employment Agreement and the Proprietary
Rights Agreement and agrees that nothing in this Agreement shall operate to
excuse or otherwise relieve Employee of such obligations.

11. Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

12. Entire Agreement: This Agreement, along with the Employment Agreement and
the Proprietary Rights Agreement which are referred to above, constitute the
entire agreement between the Employee and Company, and supersede all prior and
contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.

13. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, except where preempted by
federal law.

14. Statement of Understanding: By executing this Agreement, Employee
acknowledges that (a) Employee has had at least twenty-one (21) or forty-five
(45) days, as applicable in accordance with the Age Discrimination in Employment
Act, as amended, (the “ADEA”) to consider the terms of this Agreement [and any
attachment necessary or desirable in accordance with the ADEA) and has
considered its terms for such a period of time or has knowingly and voluntarily
waived Employee’s right to do so by executing this Agreement and returning it to
Company; (b) Employee has been advised by Company to consult with an attorney
regarding the terms of this Agreement; (c) Employee has consulted with, or has
had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

 

23



--------------------------------------------------------------------------------

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

 

EMPLOYEE     MOBILE MINI, INC.     By:  

 

 

      Kelly Williams     Name:  

 

Date:                                     
                                                                               
Title:  

 

    Date:  

 

 

 

24